DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 2 objected to because of the following informalities:  the first limitation of claim 2 directs to an “arithmetic decoding means that, to decode a prediction mode of a target prediction unit” which is awkward phrasing and appears confused in what is trying to be conveyed. However, it appears to be simply a grammatical issue, as what is being conveyed, appearing confused, simply directs to an “arithmetic decoding means that decodes a prediction mode of a target prediction unit”. So, for the purposes of examination before, the phrasing is corrected, the limitation will be interpreted as an “arithmetic decoding means that decodes a prediction mode of a target prediction unit”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “arithmetic decoding means that, to decode a prediction mode”, “estimated prediction mode deriving means that derives the plurality of estimated prediction modes”, and “prediction mode decoding means that selects one of the plurality of estimated prediction modes” in claim 2.
Review of the specification indicates that:
“arithmetic decoding means”, ¶342 discloses that the arithmetic decoding means is related to a variable-length decoder. Further, ¶87 discloses that the variable length decoder 11 is part of the video image decoding device 1, which then ¶288 discloses that the devices disclosed are “equipped with a CPU that executes the commands of a program that realizes respective functions, read-only memory (ROM) that stores the above program”
“estimated prediction mode deriving means”, ¶342 discloses that the estimated prediction mode deriving means is related to the “MPM driver”. ¶176 discloses that the “variable-length decoder 11” includes an “MPM deriver 112” where the variable length decoder 11 is part of the video image decoding device 1, ¶87, which then ¶288 discloses that the devices disclosed are “equipped with a CPU that executes the commands of a program that realizes respective functions, read-only memory (ROM) that stores the above program”
and 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karczewicz; Marta et al. (US 20120008683 A1) in view of Liu; Lingzhi et al. (US 20120082221 A1)
Regarding claim 2, Karczewicz teaches, 
An image decoding device (¶186 and Fig. 3, “video decoder 30”) that decodes an image that has been encoded (¶186 and Fig. 3, “video decoder 30 which decodes an encoded video sequence”) by generating a predicted image with an intra prediction method associated with a prediction mode, (¶195, “a video decoder configured to determine an intra-prediction mode to be used to predict a block of video data”) comprising: 
arithmetic decoding means (¶187 and Fig. 3-70, “entropy decoding unit 70“) that, to decode a prediction mode of a target prediction unit, (¶187, “video decoder 30 may select a scan based on, for example, an indication of an intra-coding mode for a current block” used in the “intra-prediction unit 74” as depicted in Fig. 3-74) decodes, from encoded data by arithmetic decoding, (¶187, “may scan the received values using a scan mirroring that used by video encoder 20”) an estimated prediction mode flag indicating whether or not to use an estimated prediction mode, (¶195, “receive an indication of a first intra-prediction mode in a first set of intra-prediction modes for a block of encoded video data“) and an estimated prediction mode designating one of a plurality of estimated prediction modes (¶195, a smaller set of intra-prediction modes to which the first intra-prediction mode is mapped”) and for which a context for  (¶197, “entropy decode at least one of the values using a context model”)
estimated prediction mode deriving means that derives the plurality of estimated prediction modes (¶195, “determine a second intra-prediction mode from a smaller set of intra-prediction modes to which the first intra-prediction mode is mapped”) from already-decoded prediction modes (¶195, “a smaller set of intra-prediction modes to which the first intra-prediction mode is mapped”) assigned to a plurality of nearby prediction units near the target prediction unit; (¶238, “determining a directional transform to which the second intra-prediction mode is mapped” such that “block 106 can be predicted from neighboring pixels 100A-100AG (neighboring pixels 100) depending on a selected intra-prediction Mode”) 
	But does not explicitly teach, 
receive an estimated prediction mode index for designating one of a plurality of estimated prediction modes
prediction mode decoding means that selects one of the plurality of estimated prediction modes indicated by the estimated prediction mode index if the estimated prediction mode flag indicates using an estimated prediction mode, and uses swapping of the plurality of estimated prediction modes and an index if the estimated prediction mode flag indicates not using an estimated prediction mode.
	However, Lin teaches additionally, 
receive an estimated prediction mode index for designating one of a plurality of estimated prediction modes (¶25, “a group number and a group index or index number in the group, which may be transmitted if needed” for intra-frame prediction)
(¶33, “tested directional mode with lowest SAD value may be selected as the estimated best directional intra mode” as “compared with the predictors in a basic prediction mode set”) indicated by the estimated prediction mode index if the estimated prediction mode flag indicates using an estimated prediction mode, (¶33, 38 and Fig. 4-424, “using the group number and group index” such that selecting the “estimated best directional mode” is from the “same group” of intra modes such that when decoder is indicated “that the predicted index number matches the actual index number for the considered block”, the decoder may be able to “predict the intra mode for the considered block successfully” based on a “one set bit “1””) and uses swapping of the plurality of estimated prediction modes and an index if the estimated prediction mode flag indicates not using an estimated prediction mode. (¶38 and Fig. 4-426, such that when decoder is indicated that the predicted index number does not match the actual index number for the considered block”, the decoder may be able to specify the “actual index number for the considered block” that was coded into three bits based on a “one set bit “0””))
It would have been obvious to one with ordinary skill in the art at the time of invention to combine the signaling of Karczewicz with the intra prediction set of Liu which discloses a group index for intra prediction modes. This implementation improves compression ratios without severely impacting image quality. 
	 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        


/JIMMY S LEE/Examiner, Art Unit 2483